Citation Nr: 1000494	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back 
disability to include disc protrusion at L4-L5.

5.  Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1997, and from September 2004 to November 2005.  The 
Veteran also served on active duty for training and inactive 
duty for training as a member of the Army National Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issues of entitlement to service connection for a right 
shoulder disability, a neck disability, and a low back 
disability are addressed in the Remand portion of the 
decision below are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The medical evidence does not show current diagnoses of a 
left shoulder disability and a bilateral hip disorder.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A bilateral hip disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in January 
2007 satisfied the duty to notify provisions, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, based on the record as a whole, the Board finds 
that a reasonable person would have understood from the 
information that VA provided to the Veteran what was 
necessary to substantiate his service connection claim, and 
as such, the essential fairness of the adjudication was not 
affected.  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service medical records are incomplete.  
However, it is not necessary to remand the issues concerning 
service connection for a left shoulder disability and a 
bilateral hip disability as the medical evidence does not 
show diagnoses of a left shoulder disability or a bilateral 
hip disability.  

The Veteran's VA medical treatment records have been 
obtained.  A VA examination was afforded the Veteran in 
September 2006, but he failed to report.  Accordingly, the 
issues of entitlement to service connection for a left 
shoulder disorder and a bilateral hip disorder will be 
adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2009).  There is no other indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The Veteran's service treatment records from his first period 
of active service are damaged.  His report of medical history 
at entrance to his first period of active service in 1982, 
shows no complaints of or findings of any shoulder or hip 
condition.  The report of medical examination is not of 
record.  Service medical records show that the Veteran was 
treated for complaints of bilateral shoulder pain during his 
first period of active service.  A muscle strain in his left 
shoulder was found in 1985, and both shoulders exhibited 
tenderness to palpation in 1996 following a reported fall.  
The Veteran was prescribed Flexural and Motrin.  There are no 
entries concerning complaints or treatment for a hip 
condition.  A report of periodic medical examination in 1988, 
reflects no findings of abnormality in the Veteran's upper 
extremities and lower extremities.  Report of medical history 
and examination at discharge, in 1996, show complaints of 
swollen and painful joints, painful or trick shoulder or 
elbow, and possible arthritis, rheumatism, or bursitis.  The 
Veteran specified that he experienced pain particularly in 
his left shoulder and his back.  The examiner noted the 
Veteran had not sought treatment for this pain.  The report 
of examination at discharge noted no defects, diagnoses, 
abnormalities or other findings concerning the Veteran's 
upper or lower extremities.  


In his predeployment physical from his second period of 
active service, dated in September 2004, the Veteran noted he 
had unresolved medical issues but the record does not show 
that any abnormalities were found.  In November 2004, the 
Veteran was seen with complaints of injury to his right 
shoulder and neck in a fall from a truck.  He stated that he 
was in full gear and Kevlar when he fell and was experiencing 
throbbing pain in his shoulder and neck.  It was noted that 
ibuprofen was ineffective.  In his reports of history and 
examination at discharge in October 2005, he reported back 
pain and numbness in his hands and feet.  The examining 
physician made no comments or diagnoses concerning the 
Veteran's musculoskeletal complaints.  

VA treatment records dated from 2006 to 2008 document 
complaints of shoulder and hip pain, but document no clinical 
findings, assessments, or diagnoses of any left shoulder or 
hip disabilities.  The medical evidence presents no diagnoses 
of a left shoulder disability or a bilateral hip disability.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current disability, service connection for a left 
shoulder disorder and a bilateral hip disorder is not 
warranted.  



The Veteran asserts that he has a left shoulder disability 
and a bilateral hip disability that are the result of his 
active military service.  However, as a layperson, lacking in 
medical training and expertise, the Veteran's statements are 
not competent evidence to establish a diagnosis of any left 
shoulder or hip disability, or to an etiologic relationship 
between any such left shoulder and hip pathology to his 
active military service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Veteran's treating health care providers 
considered his reported complaints and clinical findings and 
found no left shoulder or hip pathology.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Although the veteran has complained of left shoulder and hip 
pain, a diagnosis of a left shoulder disorder and a bilateral 
hip disorder are not shown.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

As there is no medical evidence that provides diagnoses of a 
left shoulder disorder or a bilateral hip disorder, the 
preponderance of the evidence is against these claims for 
service connection.  Therefore, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a left 
shoulder disability and a bilateral hip disability is not 
warranted.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a bilateral hip disorder is denied.


REMAND

The Veteran also seeks service connection for a right 
shoulder disability, a lower back disability, and a neck 
disability.

VA treatment records show clinical findings in January 2007 
of degenerative osteoarthritis changes in the right 
acromoclavicular joint that cause right shoulder impingement 
syndrome, and findings suggestive of a tear of the 
supraspinatus tendon at the critical zone.  Diagnoses of 
rotator cuff tendonitis and right shoulder impingement 
syndrome are shown by the evidence of record, as is a central 
disc protrusion at L4-L5.  .

In an August 2008 psychiatric examination, a history of "a 
cervical problem that will require surgery" was reported.  

Service treatment records from the Veteran's second period of 
active service document treatment of the Veteran's right 
shoulder and neck in November 2004 after he reported falling 
from a truck in full gear and Kevlar.  

Given that service treatment records show complaints of right 
shoulder and neck pain following a fall, and that VA 
treatment records show diagnoses of a right shoulder and low 
back disorders, and provide a history of a neck disorder that 
will require surgery, a VA examination to determine the 
nature, extent, and etiology of these claimed disabilities is 
necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).


Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to obtain the 
Veteran's complete service treatment 
records.  The RO must perform all follow 
up indicated, document negative 
responses, and refer to the service 
department or State's Adjutant Generals' 
Office for assistance where necessary.  
The RO must ask the Veteran to submit any 
an all copies of his service treatment 
records that he may have.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
right shoulder, low back, and neck 
disabilities found.  All indicated tests 
and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
as well as the Veteran's statements and 
other lay statements in the claims file, 
the examiner must state whether any right 
shoulder, low back, and neck disabilities 
found are related to the Veteran's 
military service.  A complete rationale 
must be provided for all opinions 
expressed.  If the requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
service connection for a right shoulder 
disability, a low back disability, and a 
neck disability, with application of all 
appropriate laws and regulations, 
including appropriate consideration of 
lay witness statements, and consideration 
of any additional information obtained as 
a result of this remand.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the issues on appeal remain denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


